DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-2, 7-9, 11-12, 14-17, 22 and 38-41 are pending; claims 16-17, 22 and 38-41 are withdrawn; claims 3-6, 10, 13, 18-21, and 23-37 are canceled. Claims 1-2, 7-9, 11-12 and 14-15 are examined below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 8 recites the limitation "the surface of the nano-porous nylon membrane" in line 1. There is insufficient antecedent basis for this limitation in the claim.  Claim 8 depends on claim 1, and claim 1 makes no reference to any structure referred to as “the surface” of the nano-porous nylon membrane, rather the only surface mentioned in claim 1 is the top surface of the solid substrate. As such, it is unclear which “surface” claim 8 is referencing. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, 11, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sierks et al. (WO 2012/058334, is by another and has a publication date of 3 May 2012, thus qualifying as prior art under 35 USC 102(a), the US PG Publication 2014/0011691 is cited herein) in view of Kulmala et al. (US 2013/0206610) further in view of Reppy et al. (US 2003/0175812), Wohlstadter et al. (US 8541168 B1) and in light of Glezer et al. (US 2005/0142033).
Sierks et al. teach a sensor comprising:
a printed circuit board solid substrate having a top surface comprising two electrodes arranged in a capacitive relationship (gold, platinum, silver, copper electrode, par. 26; electrode on base platform, par. 14-19; base platform is a printed circuit board solid support working an counter electrodes are interdigitated on the printed circuit board, par. 26; capacitance change measured across the working and counter electrodes and are therefore in a capacitive relationship, par. 14 and 51);
a nanoporous polycarbonate membrane situated on the top surface of the solid support, thereby creating a plurality of nanowells (nanoporous membrane positioned on the electrode, par. 16 and 26), wherein the pores are arranged with different pore diameters (nanopores arranged irregularly or randomly and can have different crosssectional area, par. 52); and
a silicone encapsulating the electrodes and nanoporous membrane within a sealed chamber (microfluidic chamber is silicone, which is electrically-insulative, and forms an enclosure for the printed circuit board and the nanoporous membrane to prevent evaporation, par. 26), wherein silicone is an electrically-insulative polymer as evidenced by Glezer et al. (electrically insulating materials such as dielectrics are present to prevent electrically conductivity between electrodes and includes silicone, par. 193; the silicone is the same material taught by Sierks and therefore has the property of being electrically insulative),
wherein the sensor comprises a potentiostat with a built in Randles equivalent circuit (Randles model, par. 81).
Sierks et al. fail to specifically teach the nanoporous membrane being nylon, or that the electrodes are concentric.
Kulmala et al. teach an electrode coated with a porous layer that is nylon or polycarbonate (par. 30 and 32), in order to provide a porous layer uniformly spread on an electrode (par. 31).
Reppy et al. teach that nanoporous membranes can be made from nylon or polycarbonate (par. 44), in order to provide an array for analyte detection (par. 42).
Wohlstadter et al. teach that electrodes used in an electrochemiluminescence based array can be concentric (Column 38, lines 9-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the polycarbonate nanoporous membrane taught by Sierks et al., a nylon porous membrane as taught by Kulmala et al. that is nanoporous as taught by Reppy et al. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected porous membrane generating nanowells would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the inter-digitated electrodes taught by Sierks et al., with the concentric electrodes as taught by Wohlstadter et al. One having ordinary skill in the art would have been motivated to make such a change as a mere pattern alternative and functionally equivalent detection technique and since the same expected detection would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Sierks and Kulmala are similarly drawn to coating an electrode with a porous material that is used to bind targets in a sample. Sierks and Reppy are similarly drawn to nanoporous membranes made from polycarbonate material and Reppy provides examples of functionally equivalent materials that may also be made nanoporous.
Sierks and Wohlstadter are similarly drawn to the usage of coated electrodes in chemical reactions.
Regarding claim 2, Sierks et al. teach the nanowell diameter being between 10 nm and 500 nm, which partially encompasses the recited range of between 50 and 1,000 nm (par. 18).
Regarding claim 5, Sierks et al. teach the nanowells having a cylindrical cross-section (par. 52).
Regarding claim 7, Sierks et al. teach a first sensitizing agent immobilized in the nanowells (nanowells each comprise an immobilized antibody therein, par. 16).
Regarding claims 8 and 9, Sierks et al. teach the surface of the nanoporous membrane (nanopore walls contain sensitizing agents, par. 54) and the top surface of the solid substrate are treated with a covalent functionalization (printed circuit board platform and electrode coated with thiol, par. 26).
Regarding claim 11, Sierks et al. teach the solid substrate comprising a circuit board with gold plating (substrate coated with gold conductive material, par. 54).
Regarding claim 12, Sierks et al. teach the polymer enclosure is transparent (fluid chamber is PDMS, which is transparent, par. 60).
Regarding claim 14, Sierks et al. a spectrum analyzer that receives a signal associated with at least two frequencies associated with a detection signature (par. 50) in communication with the conductors (par. 50) and produces an estimate of a received signal portion associated with a signature capacitance change for a predetermined frequency (differential electrical signal produces estimate of received signal, par. 53), in order to detect different nanopores having different types of antibodies immobilized thereon (par. 45).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sierks et al. (WO 2012/058334, is by another and has a publication date of 3 May 2012, thus qualifying as prior art under 35 USC 102(a), the US PG Publication 2014/0011691 is cited herein) in view of Kulmala et al. (US 2013/0206610) further in view of Reppy et al. (US 2003/0175812), Wohlstadter et al. (US 8541168 B1) and in light of Glezer et al. (US 2005/0142033), as applied to claims 1 and 14, and further in view of Prasad et al. (US 2007/0256941).
Sierks et al. in view of Kulmala et al., Reppy et al., Wohlstadter et al., in light of Glezer et al. teach a sensor substantially as claimed (see as cited previously above), including detection by electrochemical impedance spectroscopy (Sierks, par. 47 and 50) and a spectrum analyzer configured to produce an estimate of a received signal portion associated with a change for a predetermined frequency, but fail to teach the spectrum analyzer configured to produce an estimate of a received signal portion associated with at least two frequencies associated with a detection signature.
Prasad et al. teach a substrate for the nanoporous membrane comprising two conductors (first conductor and reference conductor, par. 31) arranged in a capacitive relationship on a printed circuit board with gold plating (gold conductor strips plate the substrate, par. 32; conductor strips are coupled and therefore in a capacitive relationship, par. 44; presence of additional circuit components indicates the substrate is a circuit board, par. 54) and a spectrum analyzer that receives a signal associated with at least two frequencies associated with a detection signature (par. 46) in communication with the conductors (par. 46) and produces an estimate of a received signal portion associated with a signature capacitance change for a predetermined frequency (differential electrical signal produces estimate of received signal, par. 8 and 46), in order to detect different nanopores having different types of antibodies immobilized thereon (par. 45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the spectrum analyzer taught by Sierks et al., a spectrum analyzer configured to produce and estimate of a received signal portion associated with a signature capacitance change for at least two predetermined frequencies as taught by Prasad et al., in order to provide detection of multiple analytes bound to different sensitizing agents in different nanopores (par. 45) and permit real time measurements (par. 6).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Sierks and Prasad et al. are similarly drawn to electrochemical impedance sensors having nanopores with immobilized sensitizing agents.

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 1, 2, 7-9, 11, 12, and 14 under 35 U.S.C. 103 (remarks page 4-6), Applicant argues the claims are not obvious over the cited combination of Sierks et al. and the cited prior art. 
Applicant argues, at remarks pages 4-5, that Figures 9A-9D, discussed in paragraphs [0122] to [0214] of the cited patent application (Sierks, US 2014/0011691), are grainy and difficult to interpret. Applicant argues the journal article, Sierks et al. CSF levels of oligomeric alpha-synuclein and beta amyloid as biomarkers for neurodegenerative disease, Integrative Biology 2001, 3, 1188-1196 (“Sierks et al.”), includes clearer version of the same figures (Figures 1A-1D, page 1190), and includes the same descriptive text as Sierks (US 2014/0011691). Applicant argues that Figure 1C of the journal article Sierks et al. depicts a circular silicone component that surrounds and encircles the electrode surface and forms a perimeter boundary around the electrode surface, but does not encapsulate the electrodes and membrane within a sealed chamber. Applicant argues a circular device can encircle and enclose a component within a circular boundary, but cannot encapsulate a component within a sealed chamber because the circular device is open above and below the plane defined by the circular shape.
However, this argument is not persuasive, in particular, there is no evidence to support that Sierks (US 2014/0011691) teaches a silicone component that does not encapsulate the electrodes and membrane within a sealed chamber. Sierks teaches in paragraph [0124]: “a circular silicone chamber encloses the nanotextured electrode surface to confine the fluid onto the device surface and prevent evaporation which could lead to electrical signal degradation” (emphasis added). Sierks further teach in paragraph [0026]: “In certain embodiments, the microfluidic chamber is silicone” and “In certain embodiments, the micro fluidic chamber forms an enclosure for the printed circuit board platform and the nanoporous membrane to prevent evaporation”. In its broadest reasonable interpretation, the structures being taught by Sierks include a silicone enclosure that is encapsulating the electrodes and the nanoporous membrane within a sealed chamber to prevent evaporation. The structure being taught by Sierks confines the fluid and prevents evaporation, which indicates that it is sealed. If the top of the silicone chamber were completely open to the atmosphere, it would not prevent evaporation.
Applicant further argues, at remarks page 5-6, the present application depicts encapsulation of the concentric electrodes and nylon membrane within a sealed chamber in Figures 1 and 5. Applicant argues the encapsulating silicone component depicted in Figure 1 of the present specification has a hexahedron shape with length and width dimensions that are greater than the length and width dimensions of the membrane, and a depth which is greater than the height of the membrane. Applicant argues that the silicone component of Figure 1 of the present application is not circular, but rather has a hexahedron shape. 
However, this argument is not persuasive, since any silicone structure that can enclose the nanotextured surface to confine the fluid onto the device surface, as taught by Sierks (see paragraph [0124]), will necessarily have length and width dimensions greater than the length and width dimensions of the membrane and depth which is greater than the height of the membrane. However, importantly it is noted that the arguments directed at the shape (e.g., circular shape, and regarding its length, width and depth) are arguments directed toward features not presently claimed. Sierks and the cited prior art teaches a sensor as claimed, with all corresponding claimed structures, including a sealed chamber (see as discussed previously and above). The present claims do not limit the shape of the silicone component (i.e. “an electrically-insulative polymer” in instant claim 1), as argued by Applicant.
Applicant further argues, at remarks page 6, the encapsulating silicone component of the present application includes pores for pipetting a liquid sample, as is shown in Figure 5 of the present application. Applicant further argues clear silicone glue is used to seal the chamber. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the encapsulating silicone component including pores for pipetting a liquid sample, and the utilization of silicone glue to seal the chamber) are not recited in the pending claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the specific use of silicone glue to seal the chamber, the combination of Sierks and the cited prior art teaches a sensor as claimed, with all corresponding claimed structures.
	Regarding the rejection of claim 15, Applicant argues, at remarks page 7, that Prasad et al. do not disclose concentric electrodes. However, concentric electrodes are taught by Wohlstadter et al., as discussed above in the rejection of claim 1 under 35 U.S.C. 103.
	For the reasons as discussed in detail above, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSUE A RODRIGUEZ-CORDERO whose telephone number is (571)270-1805. The examiner can normally be reached M-F 8am-4pm (AST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSUE A RODRIGUEZ-CORDERO/Examiner, Art Unit 1677                                                                                                                                                                                                        
/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677